Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This is a Non-Final Office Action in response to Application filed on the 21st day of October, 2020. Currently claims 1-20 are pending. No claims are allowed. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28th day of January, 2021, was filed a in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-5, 7-11, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200202420 to Van Dyke in view of U.S. Patent Application Publication No. 20210035128 Benkreira et al. (hereinafter Benkreira) in view of U.S. Patent Application Publication No. 20170039508 to French et al. (hereinafter French).
Referring to Claims 1 and 11 (substantially similar in scope and language), Van Dyke discloses a computer-implemented method and system for optimizing future real estate solutions, comprising: 
receiving, by a server computing device comprising a processor and a non-volatile memory storing computer-executable instructions, a user dataset associated with a business entity from a user computing device via a network, wherein the user dataset comprises a historical headcount associated with the business entity and a business objective dataset; 
Examiner notes that Van Dyke discloses a system that receives a user dataset associated with a business entity from a user computing device via a network, wherein the user dataset comprises a headcount associated with the business entity and a business objective dataset (see at least Van Dyke: ¶ 39-45).
Van Dyke fails to explicitly state that the dataset comprising of space requirements associated to headcounts includes a “historical headcount” (further addressed below).
determining, based on the historical headcount associated with the business entity, a set of forecasted headcounts at different points of a future time span; 
Examiner notes that Van Dyke fails to disclose determining, based on the historical headcount associated with the business entity, a set of forecasted headcounts at different points of a future time span (further addressed below).
generating, based on the set of forecasted headcounts and the business objective dataset, a plurality of scenarios associated with the business entity; 
Examiner notes that Van Dyke fails to disclose generating, based on the set of forecasted headcounts and the business objective dataset, a plurality of scenarios associated with the business entity (further addressed below).
constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenarios; 
Examiner notes that Van Dyke discloses a system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenarios (see at least Van Dyke: ¶ 45, 48, 50, 55, 60-67, and 76-79).
performing, through a neural network system, a plurality of stress tests on the plurality of the scenarios against the respective forecasted headcounts to evaluate respective discrete real estate solutions and determine respective costs and actions associated with respective discrete real estate solutions; 
Examiner notes that Van Dyke discloses a system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenarios (see at least Van Dyke: ¶ 45, 50, and 61-67). 
Examiner notes that Van Dyke does not explicitly state that the respective solutions are identified using a neural network system (further addressed below).
identifying, based on the determined respective costs and actions associated with respective discrete real estate solutions, an optimal real estate solution with a minimized cost and a corresponding action that the business entity takes to minimize the costs; and 
Examiner notes that Van Dyke discloses a system identifying, based on the determined respective costs and actions associated with respective discrete real estate solutions, an optimal real estate solution with a minimized cost and a corresponding action that the business entity takes to minimize the costs (see at least Van Dyke: ¶ 45, 50, and 61-67).
providing information for causing a visual representation identifying an optimal real estate solution for the business entity to be presented on a display of the user computing device.
Examiner notes that Van Dyke discloses a system identifying, based on the determined respective costs and actions associated with respective discrete real estate solutions, an optimal real estate solution with a minimized cost and a corresponding action that the business entity takes to minimize the costs (see at least Van Dyke: ¶ 45, 50, and 61-67).
Examiner notes that Van Dyke does not state:
that the dataset comprising of space requirements associated to headcounts includes a “historical headcount” 
determining, based on the historical headcount associated with the business entity, a set of forecasted headcounts at different points of a future time span
generating, based on the set of forecasted headcounts and the business objective dataset, a plurality of scenarios associated with the business entity
that the respective solutions are identified using a neural network system
However, Benkreira, which talks about a method and system for predicting optimal operating hours for merchants, teaches it is known to use neural network systems to generate solutions for merchants using both forecasted and historical transaction data (see at least Benkreira: ¶ 47 and 54-60: discussing computing an estimate of potential customer transactions at the target merchant during a the period of time not within the operating hours by processing input data including the obtained transactional data using a trained machine learning model to produce the estimate, the estimate being a number or value of consumer transactions missed as a result of the target merchant being closed during the period of time; and transmitting, to the target merchant, information indicating the computed estimate).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using neural network systems to generate solutions for merchants using both forecasted and historical transaction data (as disclosed by Benkreira) to the known system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario (as disclosed by Van Dyke) to transmit, to the target merchant, information indicating the determined one or more operating recommendations. One of ordinary skill in the art would have been motivated to apply the known technique of using neural network systems to generate solutions for merchants using both forecasted and historical transaction data because it would transmit, to the target merchant, information indicating the determined one or more operating recommendations (see Benkreira ¶ 6). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of using neural network systems to generate solutions for merchants using both forecasted and historical transaction data (as disclosed by Benkreira) to the known system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario (as disclosed by Van Dyke) to transmit, to the target merchant, information indicating the determined one or more operating recommendations, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of using neural network systems to generate solutions for merchants using both forecasted and historical transaction data to the known system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario to transmit, to the target merchant, information indicating the determined one or more operating recommendations). See also MPEP § 2143(I)(D).
The combination of Van Dyke and Benkreira fails to state:
that the dataset comprising of space requirements associated to headcounts includes a “historical headcount” 
determining, based on the historical headcount associated with the business entity, a set of forecasted headcounts at different points of a future time span
generating, based on the set of forecasted headcounts and the business objective dataset, a plurality of scenarios associated with the business entity
However, French, which talks about a method and system for generating recommendations for workforce metrics, teaches it is known to using historical headcounts to determine a set of forecasted headcounts at different times and generating a plurality of scenarios associated to the business entity (see at least French: ¶ 31, 33, 43, and 51-56).
 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of generating recommendations for workforce metrics, teaches it is known to using historical headcounts to determine a set of forecasted headcounts at different times and generating a plurality of scenarios associated to the business entity (as disclosed by French) to the known system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario (as disclosed by the combination of Van Dyke and Benkreira) to access multiple systems for information regarding budget and current employees. One of ordinary skill in the art would have been motivated to apply the known technique of generating recommendations for workforce metrics, teaches it is known to using historical headcounts to determine a set of forecasted headcounts at different times and generating a plurality of scenarios associated to the business entity because it would access multiple systems for information regarding budget and current employees (see French ¶ 2). 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of generating recommendations for workforce metrics, teaches it is known to using historical headcounts to determine a set of forecasted headcounts at different times and generating a plurality of scenarios associated to the business entity (as disclosed by French) to the known system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario (as disclosed by the combination of Van Dyke and Benkreira) to access multiple systems for information regarding budget and current employees, because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of generating recommendations for workforce metrics, teaches it is known to using historical headcounts to determine a set of forecasted headcounts at different times and generating a plurality of scenarios associated to the business entity to the known system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario to access multiple systems for information regarding budget and current employees). See also MPEP § 2143(I)(D).

Referring to Claim 3 and 13 (substantially similar in scope and language), the combination of Van Dyke, Benkreira, and French teaches the method of claim 1 and the system of claim 11, including wherein the neural network system comprises a first network and a second network, and wherein the first network and the second network are alternatively trained till convergence (see at least Benkreira: ¶ 47 and 54-60: discussing computing an estimate of potential customer transactions at the target merchant during a the period of time not within the operating hours by processing input data including the obtained transactional data using a trained machine learning model to produce the estimate, the estimate being a number or value of consumer transactions missed as a result of the target merchant being closed during the period of time; and transmitting, to the target merchant, information indicating the computed estimate).

Referring to Claim 4 and 14 (substantially similar in scope and language), the combination of Van Dyke, Benkreira, and French teaches the method of claim 3 and the system of claim 13, including wherein the neural network system is a feedforward neural network (see at least Benkreira: ¶ 47 and 54-60: discussing computing an estimate of potential customer transactions at the target merchant during a the period of time not within the operating hours by processing input data including the obtained transactional data using a trained machine learning model to produce the estimate, the estimate being a number or value of consumer transactions missed as a result of the target merchant being closed during the period of time; and transmitting, to the target merchant, information indicating the computed estimate).

Referring to Claim 5 and 15 (substantially similar in scope and language), the combination of Van Dyke, Benkreira, and French teaches the method of claim 3 and the system of claim 13, including comprising: iteratively training the first network to predict future costs of the real estate solutions by minimizing a predictive error using an optimizer; and training the second network to choose a best cost minimizing solution for the costs predicted by the first network (see at least Benkreira: ¶ 47 and 54-60: discussing computing an estimate of potential customer transactions at the target merchant during a the period of time not within the operating hours by processing input data including the obtained transactional data using a trained machine learning model to produce the estimate, the estimate being a number or value of consumer transactions missed as a result of the target merchant being closed during the period of time; and transmitting, to the target merchant, information indicating the computed estimate).

Referring to Claim 7 and 17 (substantially similar in scope and language), the combination of Van Dyke, Benkreira, and French teaches the method of claim 5 and the system of claim 15, including wherein the second network and the first network are trained with a set of values associated with the business entity at the time of an option point (see at least Benkreira: ¶ 47 and 54-60: discussing computing an estimate of potential customer transactions at the target merchant during a the period of time not within the operating hours by processing input data including the obtained transactional data using a trained machine learning model to produce the estimate, the estimate being a number or value of consumer transactions missed as a result of the target merchant being closed during the period of time; and transmitting, to the target merchant, information indicating the computed estimate).

Referring to Claim 8 and 18 (substantially similar in scope and language), the combination of Van Dyke, Benkreira, and French teaches the method of claim 7 and the system of claim 17, including wherein the set of the values comprises a size, a remaining term, a product type of the business entity, and the time of the option point comprises a notice date, an effective date of a space contraction, a lease expiry date, and an effective date of lease termination associated with the business entity (see at least Van Dyke: ¶ 45, 48, 50, 55, 60-67, and 76-79).

Referring to Claim 9 and 19 (substantially similar in scope and language), the combination of Van Dyke, Benkreira, and French teaches the method of claim 1 and the system of claim 11, including wherein each forecasted headcount is represented by a range of headcount values, and each of the plurality of the scenarios comprises a space type and respective capital costs associated with the business entity (see at least French: ¶ 31, 33, 43, and 51-56).

Referring to Claim 10 and 20 (substantially similar in scope and language), the combination of Van Dyke, Benkreira, and French teaches the method of claim 1 and the system of claim 11, including wherein the business objective dataset associated with the business comprises a lease space, a lease term, and a lease structure that the business entity requests (see at least Van Dyke: ¶ 45, 48, 50, 55, 60-67, and 76-79).
Claim(s) 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200202420 to Van Dyke in view of U.S. Patent Application Publication No. 20210035128 Benkreira et al. (hereinafter Benkreira) in view of U.S. Patent Application Publication No. 20170039508 to French et al. (hereinafter French) in view of U.S. Patent Application Publication No. 20090254389 to Teal et al. (hereinafter Teal).
Referring to Claim 2 and 12, the combination of Van Dyke, Benkreira, and French teaches the method of claim 1 and claim 11; The combination fails to state generating a value for using a flexible office space solution; and providing the business entity with an option that combines a traditional lease option with the flexible office space solution.
However, Teal, which talks about a method and system for corporate workplace capacity planning and optimization, teaches it is known to generating a value for using a flexible office space solution; and providing the business entity with an option that combines a traditional lease option with the flexible office space solution (see at least Teal: ¶ 50-51).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of generating a value for using a flexible office space solution (as disclosed by Teal) into the system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario (as disclosed by the combination of Van Dyke, Benkreira, and French). One of ordinary skill in the art would have been motivated to incorporate the feature of generating a value for using a flexible office space solution because it would provide workspace for a greater number of individuals (see Teal: ¶ 51).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of generating a value for using a flexible office space solution (as disclosed by Teal) into the system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario (as disclosed by the combination of Van Dyke, Benkreira, and French), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of generating a value for using a flexible office space solution into the system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario). See also MPEP § 2143(I)(A).


Claim(s) 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20200202420 to Van Dyke in view of U.S. Patent Application Publication No. 20210035128 Benkreira et al. (hereinafter Benkreira) in view of U.S. Patent Application Publication No. 20170039508 to French et al. (hereinafter French) in view of U.S. Patent Application Publication No. 20210049700 to Nguyen et al. (hereinafter Nguyen).
Referring to Claim 6 and 16, the combination of Van Dyke, Benkreira, and French teaches the method of claim 5 and system of claim 15; Benkreira discusses the use of an optimizing function (see at least Benkreira: ¶ 18, 57, 60, and 64) but does not state wherein the optimizer is an adaptive moment estimation (ADAM) optimization algorithm configured to update network weights iteratively based on training data.
However, Nguyen, which talks about a method and system for analyzing information related to properties and entities, teaches it is known to use an optimizer is an adaptive moment estimation (ADAM) optimization algorithm configured to update network weights iteratively based on training data (see at least Nguyen: ¶ 89, and 224-233).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using an optimizer is an adaptive moment estimation (ADAM) optimization algorithm configured to update network weights iteratively based on training data (as disclosed by Nguyen) into the system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario which optimizes the information and analyzed data (as disclosed by the combination of Van Dyke, Benkreira, and French). One of ordinary skill in the art would have been motivated to incorporate the feature of using an optimizer is an adaptive moment estimation (ADAM) optimization algorithm configured to update network weights iteratively based on training data because it would determine the timing of when companies are going to raise more capital (see Nguyen ¶ 90).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using an optimizer is an adaptive moment estimation (ADAM) optimization algorithm configured to update network weights iteratively based on training data (as disclosed by Nguyen) into the system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario (as disclosed by the combination of Van Dyke, Benkreira, and French), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of using an optimizer is an adaptive moment estimation (ADAM) optimization algorithm configured to update network weights iteratively based on training data into the system constructing discrete option trees with respective discrete real estate solutions corresponding to respective scenario). See also MPEP § 2143(I)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689